Cite as 2016 Ark. 368


                   SUPREME COURT OF ARKANSAS.
                                       No.   CR-16-643


MICHAEL EUGENE REA                               Opinion Delivered October   27, 2016
                                APPELLANT
                                                 PRO SE MOTIONS FOR EXTENSION OF
V.                                               TIME TO FILE BRIEF, REQUESTING
                                                 CERTIFIED COPIES OF RECORDS, TO
                                                 USE 12-POINT TYPEFACE
STATE OF ARKANSAS                                [SALINE COUNTY CIRCUIT COURT, NO.
                                                 63CR-13-39]
                                  APPELLEE
                                                 APPEAL DISMISSED; MOTIONS FOR
                                                 EXTENSION OF TIME TO FILE BRIEF
                                                 AND TO USE 12-POINT TYPEFACE
                                                 MOOT; MOTION FOR CERTIFIED
                                                 COPIES OF RECORDS DENIED.

                                       PER CURIAM


        On December 5, 2013, appellant Michael Eugene Rea was found guilty by a Saline

 County jury of four counts of computer exploitation of a child in the first degree and of

 twenty counts of distributing, possessing, or viewing matter depicting sexually explicit

 conduct involving a child for which he was sentenced to an aggregate term of 3720 months’

 imprisonment. This court affirmed his convictions and sentences. Rea v. State, 2015 Ark.
431, 474 S.W.3d 493. Rea subsequently timely sought and was denied Arkansas Rule of

 Criminal Procedure 37.1 (2013) postconviction relief. Rea lodged an appeal in this court

 from the denial of postconviction relief. Now before this court are Rea’s pro se motion for

 extension of time to file brief, motion for certified copies of records, and motion to use 12-

 point typeface.
                                    Cite as 2016 Ark. 368

       When it is clear from the record that the appellant cannot prevail if an appeal of an

order that denied postconviction relief were permitted to go forward, we dismiss the appeal.

Wheeler v. State, 2015 Ark. 233, 463 S.W.3d 678 (per curiam); see also Justus v. State, 2012
Ark. 91. As it is clear from the record that Rea could not prevail on appeal, the appeal is

dismissed. The dismissal of the appeal renders the motion for extension of time to file brief

and motion to use 12-point typeface moot.

       In making a determination on a claim of ineffective assistance of counsel, we assess

the effectiveness of counsel under the standard set forth by the Supreme Court of the United

States in Strickland v. Washington, 466 U.S. 688 (1984), whereby a petitioner must

demonstrate that counsel made errors so serious that it prejudiced the outcome of the trial.

Sartin v. State, 2012 Ark. 155, at 2–3, 400 S.W.3d 694, 697–98. Under the Strickland

standard, the reviewing court indulges in a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance. Id. The defendant claiming

ineffective assistance of counsel has the burden of overcoming that presumption by

identifying the acts and omissions of counsel which, when viewed from counsel’s

perspective at the time of trial, could not have been the result of reasonable professional

judgment. Id. In order to satisfy the prejudice part of the Strickland test, the petitioner must

show that counsel’s deficient performance prejudiced the defense, such that there is a

reasonable probability that the outcome of his trial would have been different absent

counsel’s errors. Id. A reasonable probability is a probability sufficient to undermine

confidence in the outcome of the trial. Id.




                                                2
                                    Cite as 2016 Ark. 368

       In his Rule 37.1 petition, Rea first argued that his trial counsel was ineffective for

failing to file a motion to suppress evidence as fruit of an illegal search and seizure based on

two searches—specifically, the search of the CDs contained in his backpack and the search

of his home. Rea contends that a third party told the Malvern Police Department that Rea’s

backpack was in her vehicle. The Malvern Police Department then took possession of the

backpack and contacted Rea to retrieve it, and “[w]ith absolutely no indication of illegal

activity, police had no legal authority to search the contents of specific CD’s inside [Rea’s]

backpack. Police could have obtained permission or a warrant.” (Emphasis added.) Because

counsel did not object to the warrantless search, Rea claimed he was prejudiced by the

viewing of the CDs, which constituted an illegal search. The trial court found that—

although Rea admitted the backpack was his, he denied ownership of the CDs, some of

which had images depicting him and the juvenile victim, T.S.—because Rea denied

ownership of the CDs, he did not have standing to assert a Fourth Amendment challenge

to their seizure. Additionally, the trial court noted that Rea was contacted to come to the

Malvern Police Department to retrieve his backpack, which he did not do, and in failing to

do so, he abandoned his property. Because Rea abandoned his property, he abandoned his

privacy interest in the property and its contents and could not assert a Fourth Amendment

challenge. The trial court further noted that the backpack was turned over by a third party,

a private citizen, and that a search by a private citizen raises Fourth Amendment concerns

only if the person conducting the search acts at the request or direction of the government

or is engaged in a joint endeavor with the government. The trial court’s order stated that




                                                3
                                   Cite as 2016 Ark. 368

Rea’s failure to retrieve his property required the Malvern Police Department to inventory

his property, a process during which the pornographic images on the CDs were found.

       An appellant must have standing to assert Fourth Amendment rights because those

rights are personal in nature. Wilson v. State, 2014 Ark. 8. Whether an appellant has standing

depends on whether he manifested a subjective expectation of privacy in the area searched

and whether society is prepared to recognize that expectation as reasonable. Wilson, 2014
Ark. 8, at 14 (citing Stokes v. State, 375 Ark. 394, 399, 291 S.W.3d 155, 158 (2009)). Under

the Fourth Amendment, evidence should not be excluded unless the court finds that an

unlawful search or seizure violated the defendant’s own constitutional rights. Mazepink v.

State, 336 Ark. 171, 987 S.W.2d 648 (1999). A defendant’s rights are violated only if the

challenged conduct invaded his legitimate expectation of privacy, rather than that of a third

party. Id. The proponent of a motion to suppress bears the burden of establishing that his

Fourth Amendment rights have been violated. See Gaylord v. State, 354 Ark. 511, 127
S.W.3d 507 (2003).

       At trial, Chad Meli, a special agent with the Arkansas Attorney General’s Office,

testified that, prior to the search of Rea’s residence, he had been contacted by the Malvern

Police Department regarding items from Rea’s backpack.1 Pictures were printed from the

CDs from the backpack, and Special Agent Meli took some of the printed photos with him

to Rea’s residence. A camera, an SD card, and the CDs were taken from the backpack.



       1
       This court takes judicial notice of the record on direct appeal. Davis v. State, 2013
Ark. 118 (per curiam).


                                               4
                                     Cite as 2016 Ark. 368

Rea testified he had packed a backpack to go with some friends for a weekend getaway.

He had packed clothes, a camera, and an SD card but had not packed any CDs in the

backpack. After donating plasma in Little Rock to get some money, his friends left him,

taking his backpack, and he did not see his backpack again. Rea testified that someone must

have placed the CDs in his backpack because they did not belong to him.

           Rea lacked standing to assert a Fourth Amendment challenge to the search and

seizure of the CDs.2 Rea specifically denied that the CDs belonged to him. See Dixon v.

State, 327 Ark. 105, 111, 937 S.W.2d 642, 646 (1997) (Dixon would have personal Fourth

Amendment rights to a gun itself found during a traffic stop but had no possessory interest

in a truck or canvas bag to grant him standing to challenge the intrusion into the truck or

the search of the canvas bag.). Because Rea lacked standing to challenge the search and



       2
         Rea made no challenge to the search of the backpack itself, to which he arguably had
an admitted possessory interest. However, that argument was not raised in Rea’s Rule 37.1
petition below, and he could not raise it on appeal now because he is limited by the scope and
nature of the arguments raised below and cannot add additional or factual substantiation on
appeal. Echols v. State, 2016 Ark. 225 (per curiam), reh’g denied (July 21, 2016); Ward v. State,
2015 Ark. 325, at 8, 469 S.W.3d 350, 355 (per curiam), reh’g denied (Mar. 31, 2016). Even if he
had made the specific Fourth Amendment challenge to the search of the backpack, Rea would
have been unsuccessful. The trial court’s order noted that the backpack and CDs were
abandoned when Rea failed to retrieve them from the Malvern Police Department. The issue
is not abandonment in the strict property-right sense, but whether the person prejudiced by
the search had voluntarily discarded, left behind, or otherwise relinquished his interest in the
property in question so that he could no longer retain a reasonable expectation of privacy with
regard to it at the time of the search. Wilson v. State, 297 Ark. 568, 571, 765 S.W.2d 1, 2 (1989)
(citing United States v. Colbert, 474 F.2d 174 (5th Cir. 1973)). At trial, Rea admitted he did not
see his backpack after leaving the plasma donation center, and, although he was asked by the
Malvern Police Department to retrieve the backpack, his failure to do so was a failure to
recover or retrieve his personal items, i.e., he abandoned his backpack and the contents
therein. See Wilson, 297 Ark. at 572, 765 S.W.2d at 3. By abandoning his backpack, Rea
abandoned his rights to privacy, and he no longer had any reasonable expectation of privacy
in the property, the backpack, or its contents. See id.
                                                5
                                     Cite as 2016 Ark. 368

seizure of the CDs, his trial counsel was not ineffective for failing to file a motion to suppress

regarding those CDs. Where it is asserted that counsel was ineffective for failure to make a

motion or argument, the petitioner must show that the motion or argument would have

been meritorious because the failure to make a motion or argument that is meritless is not

ineffective assistance of counsel. Pigg v. State, 2016 Ark. 108, at 7, 486 S.W.3d 751, 756

(per curiam), reh’g denied (Apr. 14, 2016); see Camargo v. State, 346 Ark. 118, 55 S.W.3d 255

(2001). Trial counsel was not ineffective for failing to make a meritless motion to suppress,

and the trial court properly denied Rea’s request for relief. See Camp v. State, 2015 Ark.
90, 457 S.W.3d 276 (There is no reason to address both components, the deficiency and

prejudice prongs, of the inquiry for ineffective-assistance claims if the defendant makes an

insufficient showing on one.).

       In his Rule 37.1 petition below, Rea argued trial counsel was ineffective for failing

to investigate “probable cause issues” when Special Agent Meli contacted Rea’s

probation/parole officer, Ken Ogden, and had Ogden assist in a probationary home visit

which led to the seizure of property. Specifically, he contends trial counsel was ineffective

for failing to suppress the search and seizure of evidence from Rea’s home because the

“home visit” was utilized to circumvent the requirement of probable cause or a warrant.

       The affidavit for warrant of arrest included in the record in this appeal indicates that

a “home visit was conducted at the residence of Michael Rea, pursuant to the conditions of

his probation.” Also included in the record were the terms and conditions of Rea’s

probation—signed and dated on June 20, 2011—which included the condition that he

submit his “person, place of residence, and motor vehicle to search and seizure at any time,

                                                 6
                                   Cite as 2016 Ark. 368

day or night, with or without a search warrant, whenever requested to do [so] by any

Department of Community Correction Officer.” At his trial, Rea testified that he read and

signed a Miranda waiver form after which he admitted he had taken photographs of T.S.

because he believed taking photographs of a sixteen-year-old was legal because it was a

consenting age. Rea further testified that he signed consent-to-search forms for a Travelstar

hard drive, a Hitachi hard drive, and a Maxtor hard drive. Rea’s mother allowed the

investigators to take a Toshiba laptop. Rea stated that he allowed the investigators to have

access to any of the items that they wanted because he had “nothing to hide” and that he

“didn’t ask for a warrant … [he] let them have it.” Rea admitted he was on probation and

was a registered sex offender.

       Warrantless searches of probationers have been upheld and the supervision of

probationers is a “special need” of the state, permitting impingement upon privacy that

would not be constitutional if applied to the public at large. Williams v. State, 321 Ark. 344,

349, 902 S.W.2d 767, 770 (1995); see also Cherry v. State, 302 Ark. 462, 467, 791 S.W.2d
354, 356 (1990) (per curiam) (citing Griffin v. Wisconsin, 483 U.S. 868 (1987)). The special

needs of the parole and probation process call for intensive supervision of the parolee and

probationer, making the warrant requirement impractical. Here, acts arose that indicated

Rea’s involvement with possession of CDs containing child pornography. Although a

parole/probation officer’s ability to conduct a warrantless search is not unlimited, and such

a search must be reasonably conducted, the facts here suggested reasonable grounds to

investigate whether Rea had violated the terms of his probation. See Williams, 321 Ark.
344, 902 S.W.2d 767.

                                               7
                                   Cite as 2016 Ark. 368

       Contrary to Rea’s assertions, probable cause is not required during a probationary

search, and the probationary “home visit” was not a means to circumvent a warrant

requirement—particularly in light of Rea’s consent to search, which he signed granting the

investigators permission to search for the electronic evidence that he argued trial counsel

should have suppressed. Trial counsel was not ineffective for failure to make a motion or

argument where petitioner has failed to show that the motion or argument would have been

meritorious, because the failure to make an argument that is meritless is not ineffective

assistance of counsel. Sims v. State, 2015 Ark. 363, 472 S.W.3d 107.

       In his Rule 37.1 petition, Rea also argued that he suffered “double jeopardy

violations because all offenses charge the same transaction and include elements of the same

offense.” He further argued that, although trial counsel moved for a directed verdict “on

the issue[,]” referencing Arkansas Code Annotated section 5-27-602 (Repl. 2006), trial

counsel was ineffective “for not making a pre-trial motion to dismiss all [b]ut one of each

alleged felony offense and Petitioner suffered prejudice by excessive sentence in violation of

statute and constitutional protection.” The trial court denied relief, finding that Rea had

raised this same argument in his direct appeal, which had been adjudicated and was no

longer cognizable.

       While a double-jeopardy claim is a fundamental claim that can be raised for the first

time in a Rule 37.1 proceeding, Rowbottom v. State, 341 Ark. 33, 37, 13 S.W.3d 704, 706–

07 (2000), Rea has previously raised this same argument in his direct appeal, Rea, 2015 Ark.
8
                                     Cite as 2016 Ark. 368

431, at 7, 474 S.W.3d at 498.3 See Sherman v. State, 2014 Ark. 474, at 8, 448 S.W.3d 704,

711 (per curiam) (Appellant could have raised double-jeopardy claim for the first time in his

Rule 37.1 proceeding but he merely failed to establish any error in his case.). Rea admitted

that he “unsuccessfully argued this claim on direct appeal and [this court] denied his claim

that section 5-27-602 imposed multiple prosecutions for the same offense in violation of the

double jeopardy clause.” Because this court has previously addressed and upheld the circuit

court’s ruling on this very issue, we will not address it again now. See, e.g., Anderson v.

State, 2015 Ark. 18, at 7, 454 S.W.3d 212, 218 (per curiam) (Notwithstanding the fact that

sufficiency challenges are not cognizable in postconviction proceedings, this court had

addressed the sufficiency of the evidence on direct appeal and upheld the judgment.). To

the extent Rea contends trial counsel should have made a pretrial motion regarding the

double-jeopardy issue, the double-jeopardy issue raised during the directed-verdict motion

was clearly unsuccessful in the direct appeal, and trial counsel is not ineffective for failure to

make a motion or argument when petitioner has failed to show that the motion or argument

would have been meritorious, because the failure to make an argument that is meritless is

not ineffective assistance of counsel. Sims, 2015 Ark. 363, 472 S.W.3d 107.




       3
        This court held that that section 5-27-602 does not impose multiple prosecutions
for the same offense in violation of the double jeopardy clause. Instead, the statute permits
separate prosecutions for the knowing possession of “any” prohibited photograph or
videotape. As stated by the Pennsylvania Supreme Court in Commonwealth v. Davidson, 938
A.2d 198, 222 (Pa. 2007), those who violate a statute by possessing numerous images are
“not entitled to a volume discount.” Consequently, the trial court did not err by rejecting
Rea’s argument.


                                                 9
                                     Cite as 2016 Ark. 368

       Rea also argued in his Rule 37.1 petition that his appellate counsel was ineffective

because counsel failed to research and develop an argument on appeal—similar to his

double-jeopardy argument regarding section 5-27-602—regarding the double-jeopardy

issue particular to Arkansas Code Annotated section 5-27-605, which caused him to be

prejudiced by the loss of a meritorious argument on appeal. The trial court denied Rea’s

claim, finding that he failed to make a sufficient showing that appellate counsel was

ineffective.   With regard to claims that appellate counsel was ineffective, this court has

recognized that a criminal defendant is entitled to the effective assistance of counsel on direct

appeal. Taylor v. State, 2015 Ark. 339, at 5–6, 470 S.W.3d 271, 275–76. Additionally, this

court has explained that counsel’s failure to raise a specific issue must have amounted to

error of such magnitude that it rendered appellate counsel’s performance constitutionally

deficient under the Strickland criteria. Id. The petitioner must show that there could have

been a specific issue raised on appeal that would have resulted in the appellate court’s

declaring reversible error. Id. It is petitioner’s responsibility in a Rule 37.1 petition to

establish that the issue was raised at trial, that the trial court erred in its ruling on the issue,

and that an argument concerning the issue could have been raised on appeal to merit

appellate relief. Id. The failure to make a meritless argument on appeal does not constitute

ineffective assistance of counsel. Id.

       In his direct appeal, this court noted that Rea failed to make

       any argument explaining how his multiple convictions under the statute result
       in a double-jeopardy violation. Although he has quoted the language of the
       statute, Rea presents no specific argument, as he has for section 5-27-602,
       that the General Assembly did not intend multiple punishments for the same
       act. Therefore, addressing a challenge to section 5-27-605 would require this

                                                  10
                                   Cite as 2016 Ark. 368

       court to develop an argument on Rea’s behalf. However, this court does not
       research or develop arguments for appellants.

Rea, 2015 Ark. 431, at 7, 474 S.W.3d at 498. During Rea’s directed-verdict motion, trial

counsel argued that Rea “would move on the same basis that we previously articulated with

respect to 5-27-602” and that, regarding section 5-27-605, he wanted to “reduce the four

counts to actually one count, again, because the statute doesn’t spell it out that each photo

. . . is its own separate count, that it’s also a continuing course of conduct as we just

articulated under 5-11-10 [sic], and it would violate the double jeopardy provisions . . . . .”

       Notably, Rea’s claim regarding appellate counsel’s ineffectiveness is conclusory at

best. This court will not grant relief on conclusory allegations unsupported by facts because

they are insufficient to warrant Rule 37 relief. The burden is entirely on a petitioner to

affirmatively support an ineffective-assistance-of-counsel claim with factual substantiation

sufficient to overcome the presumption that counsel was effective and to demonstrate that

he was prejudiced by counsel’s poor representation. See Chatmon v. State, 2016 Ark. 126,

488 S.W.3d 501, reh’g denied (Apr. 21, 2016). Although raised at trial, Rea made no

assertion that the trial court erred or which specific argument appellate counsel should have

made on appeal that would have merited appellate relief—outside a general claim that

counsel failed to develop an argument and that Rea was prejudiced by losing a meritorious

appellate issue. Taylor, 2015 Ark. 339, at 5–6, 470 S.W.3d at 275–76. Simply put, Rea has

failed to establish that appellate counsel was ineffective. The record is clear that Rea failed

to establish that he was entitled to postconviction relief, and his appeal is dismissed,

rendering his motion for extension of time moot.



                                               11
                                     Cite as 2016 Ark. 368

       Finally, we address Rea’s motion requesting “certified copies of records,” which

should be treated as a motion for copies at public expense. Specifically, he requests certified

copies of the Malvern Police Department Offense/Incident Report, Complaint No. 12-

010136, Arkansas Attorney General Special Investigations Division Offense/Incident

Report, Complaint No. 12-010136, and the trial transcript to help him properly prepare his

brief on appeal.

       To be entitled to copies at public expense, a petitioner must demonstrate a

compelling need for the copies as documentary evidence to support an allegation contained

in a timely petition for postconviction relief. Carter v. State, 2010 Ark. 82 (per curiam);

Avery v. State, 2009 Ark. 528; Bradshaw v. State, 372 Ark. 305, 275 S.W.3d 173 (2008) (per

curiam). Rea does not request copies of the record lodged in this postconviction appeal,

and he has cited no reason that he should need a copy of the trial transcript at public expense.

       When the request for a free copy of the material is made after the direct appeal has

been completed, a petitioner is not entitled to free copying of any material on file with this

court merely because he contends that he is indigent. See Mendiola v. State, 2013 Ark. 92

(per curiam); see also Daniels v. State, 2012 Ark. 124 (per curiam). Whether the appeal was

to this court or to the Arkansas Court of Appeals,4 a petitioner seeking copies at public

expense must show a compelling need for the copy to support a specific allegation contained




       4
        With respect to postappeal motions that seek a copy at public expense of transcripts
lodged in an appeal or other material on file with either this court or the court of appeals, this
court rules on the motions because such motions are considered to be requests for
postconviction relief. Mendiola, 2013 Ark. 92; Daniels, 2012 Ark. 124 (citing Williams v. State,
273 Ark. 315, 619 S.W.2d 628 (1981) (per curiam)).
                                                 12
                                     Cite as 2016 Ark. 368

in a timely petition for postconviction relief. See Mendiola, 2013 Ark. 92; see also Vance v.

State, 2012 Ark. 254 (per curiam).

       Rea only contends that he requires the use of the certified copies of the two above-

noted incident reports—neither of which are contained in the sealed record in Rea’s direct

appeal in case number CR-14-555—and a copy of the trial transcript to prepare his brief

for appeal but has otherwise made no showing of compelling need. It should further be

noted that when material in a direct appeal or other proceeding in this court is placed under

seal, it is sealed for good cause after careful consideration. Ward v. State, 2013 Ark. 250 (per

curiam). Motions to release sealed materials are decided on a case-by-case basis, and Rea’s

claim to a copy of the record at public expense falls far short of demonstrating that he is

entitled to a copy of any material on file with this court, regardless of whether it be sealed

or not. Id.

       Appeal dismissed; motions for extension of time to file brief and use 12-point

typeface moot; motion for certified copies of record denied.




                                                13